Opinion issued September 24, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00176-CR
                            ———————————
                          RUSSELL POPE, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



        On Appeal from the County Criminal Court at Law Number 3
                           Harris County, Texas
                      Trial Court Cause No. 1967710


                          MEMORANDUM OPINION

      Appellant, Russell Pope, has filed a motion to dismiss the appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2